Title: To James Madison from Bird, Savage, and Bird, 21 September 1802
From: Bird, Savage, and Bird
To: Madison, James


Sir
London Septemr. 21st. 1802
We have not had the honor to hear from you since our last respects of 21st July last pr Annawan & Copy pr Industry, but we have received from the Honble. Albert Gallatin, Secretary of the Treasury various remittances for £10560.13.5 & £3413.14.6 all of which being accepted will when received be carried to the Accounts in the Amounts directed by him.
Mr. Gallatin explains to us that the superintendance of our expenditures rests with you, and that our relation to his department is an accountability for the monies received from it. We shall therefore account with him for the monies we receive & send him our Accounts and Vouchers. But we shall apply to you for what funds are wanted for the necessary disbursements, or in reimbursement of any advances the public Service may have called for from us, and shall attend to your Instructions in the distribution and expenditure of the Moneys, bearing in Mind that we are not to create subordinate Agencies, by payments in the Lump to any other person of Sums to be distributed & accounted for by them.
On this point we differed in opinion with Mr Erving your Consul who seemed to wish that we should transfer to his Account as Agent for prize Causes the monies remitted for the prosecution of Claims in prize Causes, for him to account with the Treasury for the disposal of them, but as Mr. King concurred with us that this would create the subordinate Agency we were specially instructed to avoid, and that our plan of making the actual payments on orders from Mr. Erving and sending over the Vouchers to the Treasury would be more in conformity with our Instructions we shall continue it, unless we receive other Instructions.
The late Remittances have put all the Accounts in Cash, and as the usual payments are going on you will be able to judge when it will be necessary to make fresh Remittances for the current Expences. We beg to call your Attention to what we have already written about a fund for contingent Expences at the disposal of your Minister, and also to the call for some farther Remittances for the expences of prosecuting Claims in prize Causes, there being Still large Arrears due the Proctors. We have the honor to be with respectful Esteem Sir Your most obedient & most humble Servants
Bird Savage & Bird
 

   
   RC (DNA: RG 59, Letters Received from Bankers).




   
   Gallatin to Bird, Savage, and Bird, 6 July 1802 (extract in Papers of Gallatin [microfilm ed.], reel 7).


